         Case 2:20-cv-02083-JAR-TJJ Document 14 Filed 04/29/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 KELLY CALLIN,

                 Plaintiff,

                 v.                                                   Case No. 20-2083-JAR-TJJ

 PCS, INCORPORATED,

                 Defendant.


                                          MEMORANDUM AND ORDER

         Plaintiff Kelly Callin filed this action on February 26, 2020, alleging claims under Title

VII of the Civil Rights Act of 19641 against her former employer, Defendant PCS, Incorporated.

On April 3, 2020, Defendant filed its Answer and a Motion for Summary Judgment on the basis

that it does not employ the requisite fifteen employees to be a statutory “employer” under Title

VII.2 Before the Court is Plaintiff’s Amended Motion for Extension of Time to Respond to

Motion for Summary Judgment (Doc. 13) under Fed. R. Civ. P. 56(d). The motion is unopposed

and the Court is prepared to rule. For the reasons described below, Plaintiff’s motion is granted.

         Under Fed. R. Civ. P. 56(d), if a nonmovant states by affidavit that he cannot present

facts essential to oppose a motion for summary judgment, the Court may “(1) defer considering

the motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or

(3) issue any other appropriate order.”3 The decision whether to grant a Rule 56(d) motion lies

within the sound discretion of the court.4 The nonmovant must satisfy several requirements to


         1
             42 U.S.C. § 2000e, et seq.
         2
             Doc. 8.
         3
          Fed. R. Civ. P. 56(d); Price v. W. Res., Inc., 232 F.3d 779, 783 (10th Cir. 2000) (discussing the standard
under pre-amendment subsection (f)).
         4
             Jensen v. Redevelopment Agency, 998 F.2d 1550, 1553–54 (10th Cir. 1993).
        Case 2:20-cv-02083-JAR-TJJ Document 14 Filed 04/29/20 Page 2 of 3




obtain relief under Rule 56(d). By affidavit, the moving party must explain: (1) why facts

precluding summary judgment are unavailable; (2) what probable facts it can find through

further discovery; (3) what steps it has taken to obtain such facts; and (4) how additional time

will allow it to controvert facts.5 “A party may not invoke Rule 56[d] ‘by simply stating that

discovery is incomplete but must state with specificity how the additional material will rebut the

summary judgment motion.’”6

        Plaintiff attached counsel Stephen C. Thornberry’s declaration to her motion for

extension of time. The Court has reviewed Thornberry’s declaration and finds that it satisfies the

requirements for relief under Rule 56(d). Defendant’s motion for summary judgment was filed

early in this case, concurrently with the Answer, on the discrete issue of the number of

Defendant’s employees during the relevant timeframe. Plaintiff’s counsel attests that while he

believes that Defendant employed over twenty employees during the relevant timeframe, he

needs an additional sixty days to conduct depositions and written discovery on this discrete issue

in order to respond to the summary judgment motion. Accordingly, the Court finds that Plaintiff

has made the necessary showing under Rule 56(d), and opts to grant the motion for additional

time to conduct discovery under Rule 56(d)(2).

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Amended Motion

for Extension of Time to Respond to Motion for Summary Judgment (Doc. 13) is granted.

Plaintiff’s response deadline is extended to June 23, 2020.

        IT IS SO ORDERED.




        5
          Price, 232 F.3d at 783 (quoting Comm. for the First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th
Cir. 1992)).
        6
          Garcia v. U.S. Air Force, 533 F.3d 1171, 1179 (10th Cir. 2008) (quoting Libertarian Party of N.M. v.
Herrera, 506 F.3d 1303, 1308 (10th Cir. 2007)).




                                                        2
Case 2:20-cv-02083-JAR-TJJ Document 14 Filed 04/29/20 Page 3 of 3




Dated: April 29, 2020

                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                3
